Citation Nr: 0800926	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-33 356	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1. Entitlement to a rating higher than 20 percent for a right 
knee disability prior to September 7, 2006.  

2. Entitlement to a rating higher than 10 percent for 
subluxation of the right patella, since September 7, 2006. 

3. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee, since September 
7, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1986 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2004, veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  

In April 2006, the Board remanded the claim for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998)  

While on appeal in a rating decision in July 2007, the RO 
replaced the single 20 percent rating for the right knee 
disability with a separate 10 percent rating for subluxation 
of the right patella and for degenerative joint disease of 
the right knee.  The overall rating of 20 percent did not 
change. 

In a statement in October 2003, the veteran raised the 
claimed of service connection for disabilities of the back 
and left knee secondary to the service-connected right knee 
disability.  At the hearing in August 2004, the veteran 
raised the claim of service connection for tinnitus.  In a 
statement in September 2007, the veteran raised the claim of 
service connection for depression secondary to the 
service-connected right knee disability.  All of the raised 
claims for service connection are referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1. From the date of claim in July 2002 to the date of the on-
the-job injury of the right knee in November 2003, there was 
no more than moderate subluxation of the right knee; from the 
date of the on-the-job injury of the right knee in November 
2003 to September 7, 2006, there was severe subluxation of 
the right knee.  

2. Since September 7, 2006, there is moderate subluxation of 
the right knee. 

3. Since September 7, 2006, degenerative joint disease of 
right knee by X-ray is manifested by limitation of flexion to 
110 degrees with pain and normal extension with pain.  


CONCLUSIONS OF LAW

1. From the date of claim in July 2002 to the date of the on-
the-job injury of the right knee in November 2003, the 
criteria for a rating higher than 20 percent for a right knee 
disability have not been met; from the date of the on-the-job 
injury of the right knee in November 2003 to September 7, 
2006, the criteria for a 30 percent for a right knee 
disability have been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Codes 5257 (2007).  

2. Since September 7, 2006, the criteria for a 20 percent 
rating for subluxation of the right patella have been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 (2007). 

3. Since September 7, 2006, the criteria for a rating higher 
than 10 percent for degenerative joint disease of the right 
knee have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided with pre- and post- adjudication VCAA notice 
by letters, dated in August 2002 and in May 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of increase, namely, evidence of an increase in 
severity.  The veteran was notified that VA would obtain VA 
records and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  He was 
asked to submit evidence that would include evidence in his 
possession that pertained to the claim.  The notice included 
the general provisions for rating a disability and for the 
effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice 
of the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The veteran's service medical records are on file 
as are VA and private medical records.  The veteran was 
afforded VA examinations for the claim for increase.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records disclose that the veteran had a long 
history of right knee pain and recurrent subluxation of the 
patella.  In 1992, the patella was surgically realigned.  

In August 1994, the veteran was found unfit for duty because 
of persistent right knee pain, and he was subsequently 
discharged from the service because of the disability.  

After service in a rating decision in January 1995, the RO 
granted service connection for surgical residuals of right 
patellar subluxation and assigned a 20 percent rating under 
Diagnostic Code 5257.  The 20 percent rating has remained in 
effect since then and currently. 

The current claim for increase was filed in July 23, 2002. 

On VA examination in October 2002, the veteran complained of 
daily pain and intermittent increased pain, swelling, and 
stiffness of the right knee.  On physical examination, the 
veteran's gait was within normal limits and he required no 
assistive device.  The general appearance of the right knee 
was within normal limits.  Extension of the knee was to 0 
degrees and flexion was to 140 degrees.  Range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The drawer and McMurray's tests 
were within normal limits.  There was no evidence of 
recurrent subluxation, locking pain, or joint effusion.  X-
rays were negative.  

Records of private physician disclose that in November 2003 
the veteran fell through a floor at work and landed on his 
right knee.  In January 2004, the veteran underwent excision 
of medial and suprapatellar plicae.  The operative report 
shows that the patella tracked well and the anterior and 
posterior cruciate ligaments and menisci were intact.    

In a rating decision in April 2004, the RO assigned a 
temporary total disability rating based on convalescence from 
the date of the surgery in January 2004 to March 1, 2004.  At 
the termination of the temporary total rating, a 20 percent 
rating was assigned from March 1, 2004. 

In August 2004, the veteran testified that he sometimes had 
right knee swelling, depending on what he did on any 
particular day and primarily with increased activities or 
prolonged driving.  He stated that he had constant knee pain, 
which became worse if he had to sit, walk, climb stairs, a 
driving a car for more than several minutes.  

The veteran testified that he worked repairing office 
equipment which involved a lot of lifting, squatting, moving 
heavy equipment, and driving.  He stated that he had lost one 
job due because of his disability, and he felt that he was 
about to lose another job.  He also stated that he had been 
out of work since November 2003 under a physician's orders 
and that he had only been released to work in the last week.  
The veteran testified that he had just come off of several 
weeks of physical therapy but it had been unsuccessful and 
that he still had considerable weakness of the right leg.   

Private medical records from December 2004 to August 2005 
show that in May 2004 the veteran reinjured his right knee at 
work when he stepped in a hole and twisted his knee.  In 
October 2004, his knee gave way and he fell, twisting his 
knee and the knee was placed in an immobilizer and he was 
given crutches.  In February 2005, his knee gave way again, 
resulting in a fall, landing on his lower back and buttocks.  
In April 2005, the suprapatellar adhesions and the patella 
arthrofibrous were released by arthroscopy.  From May to 
August 2005, the veteran was in physical therapy.  In August 
2005, range of motion was from 0 to 130 degrees.  Quadriceps 
atrophy was noted.  The veteran was released to work as he 
had reached maximum medical improvement with permanent 
restrictions with limited kneeling, squatting, and climbing 
stairs.  

In June 2005, the veteran was examined by a private doctor.  
On examination the veteran had severe synovial hypertrophy of 
the medial and superior patella pouches.  Abduction and 
adduction stress tests were positive for instability of the 
medial collateral ligament.  Patellar scrape test was 
positive for severe chondromalacia and fluid within the 
infrapatellar pouch.  Also, the tracking mechanism of the 
patella appeared to have obvious aberrancies.  The McMurray's 
test was positive for a fine click within the medial 
meniscus.  Drawer's test was negative.  

On VA examination in September 2006, the veteran complained 
of constant knee pain, which increased with walking or 
prolonged standing.  He stated that he had difficulty sitting 
with the knee in a 90 degree angle, and when he did 
straightened the knee it subluxed and then popped back into 
place.  He also complained of weakness and stiffness, as well 
as swelling, increased heat, and redness.  He indicated that 
he had giving way of the knee 2 or 3 times weekly, even when 
just walking, that he had flare-ups 1 or 2 times weekly, 
usually lasting from a few minutes to 24 hours, and that he 
used crutches on days when his knee frequently gave way but 
denied the use of a knee brace or a cane.  

The veteran stated that he repaired equipment at a hospital 
and had to do a lot of walking, which increased the pain, but 
his knee had not given way at work for the last 6 weeks.  He 
also stated that prior to his current job he had been on 
vocational rehabilitation for the 2 years and had lost 2 jobs 
because of his knee.   He denied episodes of the knee locking 
or any loss of endurance and denied having any increased 
fatigue.  

On physical examination, the veteran reported having right 
knee pain which was 7 on a scale of 10.  He was in no 
apparent distress.  He walked with a slight right-sided limp.  
When seated, he extended the knee and did not keep it at a 90 
degree angle but at more than 60 degrees.  There was an 11 
cms. by 1 cm. scar on the anterior right patella which was 
flesh colored and without tenderness.  The right knee 
appeared hypertrophied, compared to the left.  There was 
medial joint line tenderness to palpation.  Range of motion 
was from 0 degrees of extension to 120 degrees of flexion 
with pain at the end of extension and at 110 degrees of 
flexion.  Pain was evidenced by the veteran's statement and 
by guarding of the joint.  

The joint was stable to varus and valgus stress and both 
McMurray's and Lackman's signs were negative.  The patella 
tracked evenly.  With repetitive motion, there was no 
decreased in function secondary to pain, weakness, fatigue, 
or lack of endurance.  Sensations were present in the lower 
extremities.  Patellar reflexes were 2+, bilaterally.  It was 
noted that X-rays in 2006 revealed soft tissue swelling, mild 
degenerative changes, and slight subluxation of the patella. 

In a letter, dated in September 2007, the veteran stated that 
his disability affected every aspect of his life, including 
family relationships.    

Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Diagnostic Codes identify the various disabilities.

Under Diagnostic Code 5257, a 20 percent rating is assigned 
for moderate recurrent subluxation.  And a 30 percent rating 
is assigned for severe recurrent subluxation.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative changes established by X-
ray findings are rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved.

Diagnostic Codes 5260 and 5261 are used to rate limitation of 
flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 45 degrees warrants a 10 percent rating.  Limitation of 
flexion of the knee to 30 degrees warrants a 20 percent 
rating.  And limitation of flexion of the knee to 15 degrees 
warrants a 30 percent rating. 



Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a zero or noncompensable rating.  
Limitation of extension of the knee to 10 degrees warrants a 
10 percent rating.  Limitation of extension of the knee to 15 
degrees warrants a 20 percent rating.  Limitation of 
extension of the knee to 20 degrees warrants a 30 percent 
rating. 

Normal range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate 
II.

A separate rating may be assigned for limitation of flexion 
or of extension under DC 5260 and DC 5261. 

A service-connected disability involving a joint is rated on 
limitation of motion, including functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Also with any form of arthritis, painful motion is 
factor to be considered.  38 C.F.R. § 4.59.

Instability and arthritis of the knee may be rated separately 
under DC 5257 and 5003.  A service-connected disability 
involving a joint is rated on limitation of motion, including 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).



Analysis

From the Date of Claim in July 2002 to November 2003 
From November 2003 to September 7, 2006 

Until September 7, 2006, the right knee disability was rated 
20 percent disabling under Diagnostic Code 5257.  The 
criterion for the next higher rating under Diagnostic Code 
5257, 30 percent, was severe recurrent subluxation.  

The current claim for increase was filed in July 23, 2002.  
On VA examination in October 2002, there was no evidence of 
recurrent subluxation, locking pain, or joint effusion.  And 
X-rays were negative.  

Records of private physician disclose that in November 2003 
the veteran fell through a floor at work and landed on his 
right knee.  In August 2004, the veteran testified that he 
worked repairing office equipment which involved a lot of 
lifting, squatting, moving heavy equipment, and driving.  He 
stated that he had been out of work since November 2003 under 
a physician's orders and that he had only been released to 
work in the last week.  The veteran testified that he had 
just come off of several weeks of physical therapy but it had 
been unsuccessful and that he still had considerable weakness 
of the right leg.   

Private medical records from December 2004 to August 2005 
show that in May 2004 the veteran reinjured his right knee at 
work when he stepped in a hole and twisted his knee.  In 
October 2004, his knee gave way and he fell, twisting his 
knee and the knee was placed in an immobilizer and he was 
given crutches.  In February 2005, his knee gave way again, 
resulting in a fall, landing on his lower back and buttocks.  
In April 2005, the suprapatellar adhesions and the patella 
arthrofibrous were released by arthroscopy.  From May to 
August 2005, the veteran was in physical therapy.  Quadriceps 
atrophy was noted.  In June 2005, the veteran was examined by 
a private doctor.  On examination the veteran had severe 
synovial hypertrophy of the medial and superior patella 
pouches.  Abduction and adduction stress tests were positive 
for instability of the medial collateral ligament.  Also, the 
tracking mechanism of the patella appeared to have obvious 
aberrancies.  

On the basis of the findings of the VA examination in October 
2002, severe recurrent subluxation of the right knee was not 
shown.  Beginning with the on-the-job-injury in November 
2003, severe recurrent subluxation was shown, which met the 
criterion of a 30 percent rating, which was the maximum 
schedular rating under Diagnostic Code 5257.  As X-rays were 
negative, a separate rating for degenerative joint disease or 
arthritis, considering limitation of motion and functional 
loss due to pain, was not warranted. 

For these reasons, from the date of claim in July 2002 to 
November 2003, the criterion under Diagnostic Code 5257 for a 
rating higher than 20 percent for a right knee disability had 
not been met.  From November 2003 to September 7, 2006, the 
criterion under Diagnostic Code 5257 for a 30 percent for a 
right knee disability had been met. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 

From September 7, 2006, under Diagnostic Code 5257

In a rating decision in July 2007, the RO assigned a separate 
10 percent rating for subluxation of the right patella under 
Diagnostic Code 5257 and for degenerative joint disease of 
the right knee under Diagnostic Code 5010. 

Under Diagnostic Code 5257, the criterion for the next higher 
rating, 20 percent, is moderate recurrent subluxation.  The 
criterion for a 30 percent rating is severe recurrent 
subluxation.

On VA examination in September 2006, the veteran complained 
that his knee gave way 2 or 3 times weekly, even when 
walking, that he had flare-ups 1 or 2 times weekly, usually 
lasting from a few minutes to 24 hours, and that he used 
crutches on days when his knee frequently gave way but denied 
the use of a knee brace or a cane.  

The veteran stated that he repaired equipment at a hospital 
and had to do a lot of walking, which increased the pain, but 
his knee had not given way at work for the last 6 weeks.  He 
denied episodes of the knee locking or any loss of endurance 
and denied having any increased fatigue.  He walked with a 
slight right-sided limp.  When seated, he extended the knee 
and did not keep it at a 90 degree angle but at more than 60 
degrees.  The right knee appeared hypertrophied, compared to 
the left.  There was medial joint line tenderness to 
palpation.  It was noted that X-rays revealed soft tissue 
swelling and slight subluxation of the patella.  

In light of the above, the Board finds that the combination 
of slight right-sided limp, guarding of movement of the 
joint, and hypertrophied as well as soft tissue swelling and 
slight subluxation of the patella by X-ray more nearly 
approximate the criterion for moderate recurrent subluxation, 
warranting a 20 percent rating since September 7, 2006, but 
the findings do not support severe recurrent subluxation. 

For these reasons, from September 7, 2006, the criterion 
under Diagnostic Code 5257 for a 20 percent for subluxation 
of the right patella has been met.

From September 7, 2006, under Diagnostic Code 5010

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative changes established by X-
ray findings are rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved.

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 45 degrees warrants a 10 percent rating.  Limitation of 
flexion of the knee to 30 degrees warrants a 20 percent 
rating.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a zero or noncompensable rating.  
Limitation of extension of the knee to 10 degrees warrants a 
10 percent rating.  

Normal range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate 
II.

On VA examination in September 2006, the veteran complained 
of constant knee pain, which increased with walking or 
prolonged standing.  He also complained of weakness and 
stiffness, as well as swelling, increased heat, and redness.  
On physical examination, the veteran was in no apparent 
distress.  When seated, he extended the knee and did not keep 
it at a 90 degree angle but at more than 60 degrees.  Range 
of motion was from 0 degrees of extension to 120 degrees of 
flexion with pain at the end of extension and at 110 degrees 
of flexion.  With repetitive motion, there was no decreased 
in function secondary to pain, weakness, fatigue, or lack of 
endurance.  X-rays revealed mild degenerative changes. 

As flexion is not limited to 45 degrees, considering 38 
C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a separate 
rating of 10 percent under Diagnostic Code 5260 has not been 
met.  

As extension is not limited to 10 degrees, considering 38 
C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a separate 
rating of 10 percent under Diagnostic Code 5260 has not been 
met. 

For these reasons, from September 7, 2006, the criterion 
under either Diagnostic Code 5260 or 5261 for a separate 
compensable rating based on limitation of either flexion or 
extension has not been met.

In the absence of evidence of a compensable rating based on 
limitation of either flexion or extension, the current 10 
percent is based on degenerative changes established by X-ray 
and painful motion under 38 C.F.R. § 4.59, that is, the 
minimum compensable rating for the knee, that is, a 10 
percent rating. 

ORDER

From the date of claim in July 2002 to the date of the on-
the-job injury of the right knee in November 2003, a rating 
higher than 20 percent for a right knee disability is denied. 

From the date of the on-the-job injury of the right knee in 
November 2003 to September 7, 2006, a 30 percent rating for a 
right knee disability is granted, subject to the law and 
regulations, governing the award of monetary benefits. 

Since September 7, 2006, a 20 percent rating for subluxation 
of the right patella is granted, subject to the law and 
regulations, governing the award of monetary benefits 


Since September 7, 2006, a rating higher than 10 percent for 
degenerative joint disease of the right knee have is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


